• El Juez Asociado Sr. Wolf,
emitió la siguiente opinión del tribunal.
El presente es un recurso de apelación interpuesto contra sentencia condenatoria de la Corte de Distrito de San Juan, por tomar parte en juegos prohibidos por el artícu-lo 299 del Código Penal.
La acusación á la letra dice:
“Los citados J. T. Ramsey, R. Blumbey, J. Bean, y A. S. Stevens, el día 27 de Abril de mil novecientos cuatro, y en- el café Yzzy de Isaac Sach, sito en la calle de,San Justo No. 1 de esta Capital, corres-pondiente al Distrito Judicial de San Juan, fueron sorprendidos por la Policía en los momentos en que se encontraban, jugando á los .dados .con dinero que fué .ocupado por dicha,. Policía, así como .también los dados de que se servían para llevar á cabo la jugada. — Este hecho es contrario á la ley para tal caso prevista y á la, paz'y dignidad de “El Pueblo de Puerto Rico”. — (Firmado) Jesús M. Rossy”.
*118Contra esta, acusación los demandados ])resentaron una excepción previa fundada sustancialmente en .el lieclio de que en dicha acusación no se había.consignado .violación alguna de la ley pero el Tribunal desestimó dicha excep-ción previa y los demandados presentaron una objeción contra dicha resolución.
Las pruebas presentadas en el juicio son las siguien-tes :
Testigos ele cargo. Manuel Vargas, P. I.
“'Que supo (pie en casa ríe Mr Yzzy se jugaba y por una persiana vió era cierto y fue en busca de otros compañeros; cuando volvieron y entraron en el local, unos huyeron y lograron coger á'los acusados; ocupó 'dos dollars cuarenta centavos en dinero y nn par de dados; que á los cuatro acusados los vió al rededor de la mesa en que se jugaba.; que la mesa era de billar.
A preguntas 'de la defensa dice: que li'abía cuatro ó seis más jugan-do que se dieron á la fuga; no puede determinar quien era el-que dirigía el juego; que la parte en que jugaban es un sitio público del oaf é. ’ ’
Francisco López, P. L
' “Dice que fue'llamado por Vargas para'sorprender una jugada en casa de Mr. Yzzy; que fueron á dicha casa y en el segundo Salón había un grupo al rededor de una mesa de billar los que al ver á los que llegaban trataron de huir pudiendo detener á algunos, que oeu- paron la suma de dos dollars cuarenta centavos, que era una parte del dinero con que jugaban, y un par de dados.
•' A preguntas de la 'defensa dice.: qire había algunos marinos entre los que- jugaban,- que lograron huir; que los dos dollars cuarenta centavos estaban regados en la mesa; que no encontraron dificultad olí encontrar el local; que dicho sitio es un café Billar. ’ ’
Ceferino Ferrer.
“Dice que estando «parado frente á la puerta del café de Yzzy vió salir unos marinos y paisanos de prisa, y luego salieron la Policía. ,¿c:n lqs'a.C;Usad.ós; no.shbe nada respecto á lo que hacían allí dentro.”
*119y los siguientes hechos fueron relacionados por la Corte como prohados:
“J. T. Ramsey, R. Blumbey, J. Bean y A. S. Stevens el 27 de Abril de 1904 y en el café Izzy de Isaac Sach, sito en la calle de San José No. 1 de esta Ciudad, fueron sorprendidos por la Policía en los momentos en que so encontraban jugando á los dados con dinero que fué ocupado por dicha Policía, así como también los ciados-con que se jugaba. ’ ’
El artículo 299 del Código Penal, después de enumerar un número especificado de juegos que se prohíben especí-ficamente prohíbe la jugada de cualquier juego de llanca ó interés, jugado con barajas, dados ó de cualquier otra clase, por dinero, cheques, crédito ó fichas representando valores.
Dicho artículo es copia .sustancial del 330 del Código Penal de California, y la causa'de “El, Pueblo con Cosset, en 93 California página 641, y la de El Pueblo con Carroll, 80 California página 153, explican lo que es un juego de banca ó interés, é indican el cuidado con que debe formularse una ,acusación de esta índole, y demuestran también lo que es necesario para acusar una persona de haber tomado parte en alguno de los juegos específicos que se han enumerado ó el haber jugado .un juego de banca ó interés.
La acusación no dice que se jugaba un juego de “banca ó interés”, y nosotros creemos que la excepción tomada por los demandados es válida. Sin embargo, aún en el ca-so. de que la acusación fuera buena, no existe prueba al-guna que muestre que los demandados, aunque jugaban á los dados y con dinero, jugaban un juego de banca ó in-terés.
Por estas razones esta Corte es de opinión que no fue acusada ni probada ofensa alguna contra los demanda-*120dos, y que debe revocarse, la sentencia de la Corte de Dis-trito de San Juan. - . ...

Revocada.

Jueces concurrentes: Sres. Presidente, Quiñones, y Asociados, Hernández, Figueras y MaeLeary.